In lieu of granting leave to appeal, this matter is remanded to the Court of Appeals for the scheduling of argument and the issuance of an opinion thereafter addressing the plaintiff’s claims with regard to the occasions involving the closure of proceedings in Recorder’s Court No. 84-02993. No further consideration need be given to plaintiff’s claims with regard to future cases. On remand, the Court of Appeals may, if it deems necessary, order the production of relevant transcripts and provide for safeguards, if necessary, for their inspection. MCR 7.302(F)(1). In all other respects leave to appeal is denied. Jurisdiction is not retained.